453 F.2d 752
UNITED STATES of America, Plaintiff-Appellee,v.STUYVESANT INSURANCE COMPANY; National Automobile andCasualty Insurance Company, Defendants-Appellants.
Nos. 71-2310, 71-2457.
United States Court of Appeals,Ninth Circuit.
Feb. 7, 1972.

Barry Tarlow (argued), Los Angeles, Cal., for defendants-appellants.
Gerald L. Romanik (argued), Van Nuys, Cal., Harry D. Steward, U. S. Atty., Robert H. Filsinger, Chief, Civ. Div., Joseph A. Milchen, Asst. U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS, JERTBERG and ELY, Circuit Judges.
PER CURIAM:


1
The judgment as to National Automobile and Casualty Company on a bail forfeiture is affirmed.  The judgment against Stuyvesant Insurance Company is reversed.  Judges Jertberg and Ely are of the view that in the circumstances of this case the bond of Stuyvesant was exonerated with the posting of the National bond which was accepted and filed by the district court.


2
Judge Chambers is of the view that after the "substitution", there appearing no written order of exoneration, Stuyvesant remained secondarily liable.  He concedes that there is no suggestion that National is unable to satisfy the full judgment and therefore his point is theoretical.